Hammond, J.
The judge sitting without a jury declined to rule that the description of the premises contained in the petitioner’s certificate was not sufficiently accurate for identification, and upon the evidence found for the petitioner.
It is manifest that the bill of exceptions does not recite all the evidence in the case; nor, although certain evidence material to the ruling requested is reported, does it appear that the bill contains all the evidence thus material. For aught that appears to the contrary, the judge may have been justified in finding upon the evidence that the stable was to be used for the keeping of teams connected with the bakery business, or that in some other way it was to be used in connection with that business. The term “ bakery property ” may properly be held to include not only those parts of the estate in which the process of baking is carried on or intended to be carried on, but also those other parts which are used or are intended to be used for storage, distribution, or other purposes connected with that business.
Since it does" not appear that all of the evidence is before us, we cannot say as matter of law that there was error in declining to give the ruling requested by the respondent.

Exceptions overruled.